NO. 07-04-0551-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  APRIL 18, 2005
                         ______________________________

                                CHARLES BRANDON,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 47,417-A; HON. HAL MINER, PRESIDING
                       _______________________________

                          Opinion Regarding Dismissal
                       ________________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

      Before us lies the question of whether we have jurisdiction over the attempt of

Charles Brandon to appeal his conviction. The record discloses that his notice of appeal

was not filed with the trial court clerk until November 22, 2004. It was due by November

18, 2004. To avoid dismissal, appellant contends, via his “Motion for Continuation of

Appeal,” that the notice was timely because he had delivered it to the trial court judge
before the deadline expired, even though the court clerk did not receive it until after the

deadline lapsed.1 We dismiss the appeal for want of jurisdiction.

        Rule of Appellate Procedure 25.2(c)(1) states that an appellant perfects his appeal

by filing a written notice “with the trial court clerk.” TEX . R. APP . P. 25.2(c)(1). At bar, the

notice was filed with the trial court before the deadline, but appellant did not file it with the

trial court clerk until after it lapsed. Thus, the notice was untimely. See Ovalle v. State,

No. 05-97-00251-CR, 1997 WL 251967 (Tex. App.–Dallas May 15, 1997, pet. ref’d)

(dismissing the appeal for want of jurisdiction even though the letter evincing the

appellant’s desire to appeal was filed with the court coordinator instead of the court clerk);

see also Miller v. State, No. 10-03-0089-CR, 2003 WL 21666086 (Tex. App.–Waco July

9, 2003, pet. granted) (holding that even though notice was given to the trial court on day

of sentencing, it was not timely filed with the clerk when it was received after notice was

due).

        Appellant relies on Birmingham Fire Ins. Co. v. American National Fire Ins. Co., 928
S.W.2d 226 (Tex. App.–Texarkana 1996, no writ) and Mr. Penguin Tuxedo Rental & Sales

v. NCR Corporation, 787 S.W.2d 371 (Tex. 1990) as support for his contention that

because the district clerk is the agent of the trial court, the trial court must actually be the

principal. So, the argument goes, by giving the trial court notice, appellant simply gave

notice to the party to whom notice was to be given in the first place, the principal.


        1
          Attached to the “Motion for Continuation of Appeal” is a copy of a letter from trial counsel, dated
November 16, 2004, to the trial court and requesting the latter to sign the enclosed notice of appeal and
certify appellant’s right to appeal. The trial court did so on November 18, 2004. Trial counsel, further,
requested that the trial court file the notice with the “District Clerk.” Appellant concedes that the notice was
not filed with the court clerk until November 22, 2004. Furthermore, he did not file a motion to extend the
deadline by which to perfect his appeal within 15 days from the date the notice was due.

                                                       2
Assuming the accuracy of those two cases, we nonetheless note that they involved civil

appeals.   Ours is not of that ilk; it is criminal. More importantly, not only are the

procedures governing civil appeals construed differently from those involving criminal

appeals but also our Court of Criminal Appeals requires strict compliance with appellate

procedure governing criminal appeals. Olivo v. State, 918 S.W.2d 519, 524-25 (Tex. Crim.

App. 1996); State v. Zavala, 17 S.W.3d 356, 357-58 (Tex. App.–Corpus Christi 2000, pet

ref’d). Thus, we do not find either Birmingham or Mr. Penguin controlling.

       Though we have no jurisdiction over the appeal, we would admonish appellant that

he may still be able to obtain relief by seeking an out of time appeal from the Texas Court

of Criminal Appeals. Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App.

1991) (out-of-time appeal from final felony conviction may be sought by filing a writ of

habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure). And,

with that admonishment, we deny appellant’s motion to continue the appeal and dismiss

the cause for want of jurisdiction.



                                                 Per Curiam

Do not publish.




                                            3